J-A29034-14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                         Appellee          :
                                           :
                    v.                     :
                                           :
ARTHUR HILLIKER,                           :
                                           :
                         Appellant         :     No. 339 WDA 2014

       Appeal from the Judgment of Sentence Entered January 31, 2014,
           in the Court of Common Pleas of Westmoreland County,
             Criminal Division at No(s): CP-65-CR-0001290-2012

BEFORE: FORD ELLIOTT, P.J.E., ALLEN and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                      FILED DECEMBER 9, 2014

        This is an appeal from a judgment of sentence entered after the trial

court convicted Appellant of driving under the influence (DUI) of alcohol or

controlled substance - general impairment (2nd offense) and DUI - high rate

of alcohol (2nd offense).1 We affirm.

        On February 7, 2012, Appellant was arrested and charged with

obedience to traffic control devices, 75 Pa.C.S. § 3111(a),2 as well as the


1
    75 Pa.C.S. §§ 3802(a) and 3802(b), respectively.
2
    Subsection 3111(a) provides,

        Unless otherwise directed by a uniformed police officer or any
        appropriately attired person authorized to direct, control or
        regulate traffic, the driver of any vehicle shall obey the
        instructions of any applicable official traffic-control device placed
        or held in accordance with the provisions of this title, subject to
        the privileges granted the driver of an emergency vehicle in this
        title.


* Retired Senior Judge assigned to the Superior Court.
J-A29034-14

aforementioned DUI offenses. Appellant filed a motion to suppress. After

holding a hearing on the motion, the trial court denied it.

      At Appellant’s non-jury trial, he and the Commonwealth agreed to a

stipulation of facts. The stipulation of facts established that, after Patrolman

Mark Hamilton pulled over Appellant’s vehicle on February 7, 2012,

Appellant failed a series of field sobriety tests.      The stipulation of facts

further established that Appellant subsequently had his blood drawn and that

his blood alcohol content was .155%.          The Commonwealth dismissed the

obedience-to-traffic-control-devices    charge,   and   the    trial   court   found

Appellant guilty of the DUI offenses.

      After he was sentenced, Appellant timely filed a notice of appeal. The

trial court directed Appellant to comply with Pa.R.A.P. 1925(b), and

Appellant then filed a Pa.R.A.P. 1925(b) statement.           In his brief to this

Court, Appellant asks us to consider one question, namely, “Whether the

stop, search and seizure of Appellant and his vehicle based upon the officer’s

incorrect and mistaken belief that the road on which [Appellant] was

traveling was one way violates the Fourth Amendment to the United

States[’] Constitution and/or Article I, § 8 of the Pennsylvania Constitution?”

Appellant’s Brief at 3 (unnecessary capitalization omitted).



75 Pa.C.S. § 3111(a). The Legislature has defined “official traffic-control
devices” as “[s]igns, signals, markings and devices not inconsistent with this
title placed or erected by authority of a public body or official having
jurisdiction, for the purpose of regulating, warning or guiding traffic.” 75
Pa.C.S. § 102.

                                        -2-
J-A29034-14

           In a case such as this where the trial court denied a
     suppression motion, [an appellate court’s] standard of review is
     well-established.

        We may consider only the Commonwealth’s evidence and
        so much of the evidence for the defense as remains
        uncontradicted when read in the context of the record as a
        whole. Where the record supports the factual findings of
        the trial court, we are bound by those facts and may
        reverse only if the legal conclusions drawn therefrom are
        in error. An appellate court, of course, is not bound by the
        suppression court's conclusions of law.

Commonwealth v. Gary, 91 A.3d 102, 106 (Pa. 2014) (citation omitted).

     The trial court’s opinion, which we quote verbatim, summarizes the

testimony received at the suppression hearing as follows.

           At approximately 9:22 p.m. on February 7, 2012, Officer
     Mark Hamilton with the North Huntingdon Township Police
     Department testified that he observed a Ford Windstar traveling
     eastbound on the right travel lane on Route 30 where the vehicle
     braked suddenly, made a wide turn and turned down onto an
     one-lane Route 30 eastbound on-ramp from Norwin Towne
     Square. He indicated that at the Norwin Towne Square there is
     an entrance and exit ramp to this Square with a “Do Not Enter”
     sign facing westbound traffic.

           Officer Hamilton further testified that after making the turn
     onto the on-ramp versus the off-ramp, the vehicle proceeded to
     the Norwin Towne [S]quare McDonald’s drive-thru lane. The
     Officer pulled up next to the [Appellant and] advised him to pull
     over upon receipt of his food. He testified that he initiated the
     stop due to the belief that the [Appellant] came down the wrong
     way on a one-way road in violation of Obedience to Traffic
     Control Devices, in violation of 75 Pa.C.S.[] § 3111(a).

           Officer Hamilton indicated that [Appellant] did not commit
     any other Motor Vehicle violations besides failing to obey the “Do
     Not Enter” sign by coming down the on-ramp. He further
     indicated that he believed the property in the Norwin Towne
     Square to be a privately owned parcel; however, [he] was
     unaware if the roadways had been adopted or accepted by the


                                    -3-
J-A29034-14

      Township of North Huntingdon. He testified that he had no idea
      whether the township or the Towne Square placed the “Do Not
      Enter” sign.

            Mr. Ryan Fonzi, the Associate Planning Director of the
      Planning and Zoning Department, testified that the two ramps
      were not maintained by the township, nor were they accepted by
      ordinance. He further indicated that he did not know who placed
      the sign, but assumed the sign belonged to PennDOT. Mr. Fonzi
      further stated that he did not know if the Commonwealth of
      Pennsylvania, PennDOT, had designated these two roads as
      ingresses and egresses.

Trial Court Opinion, 4/14/2014, at 2-3 (citations omitted). Based upon this

evidence, the trial court denied Appellant’s motion to suppress, concluding

that “Officer Hamilton established through his testimony that he had

reasonable suspicion that section 3111(a) of the Motor Vehicle Code was

being violated.” Id. at 6.

      We begin by agreeing with the parties that the trial court erroneously

applied the reasonable suspicion standard in denying Appellant’s motion to

suppress. As this Court has explained,

      [a] police officer has the authority to stop a vehicle when he or
      she has reasonable suspicion that a violation of the vehicle
      code has taken place, for the purpose of obtaining necessary
      information to enforce the provisions of the code. However, if
      the violation is such that it requires no additional investigation,
      the officer must have probable cause to initiate the stop.

         Put another way, if the officer has a legitimate expectation
         of investigatory results, the existence of reasonable
         suspicion will allow the stop—if the officer has no such
         expectations of learning additional relevant information
         concerning the suspected criminal activity, the stop cannot
         be constitutionally permitted on the basis of mere
         suspicion.



                                     -4-
J-A29034-14

Commonwealth v. Brown, 64 A.3d 1101, 1105 (Pa. Super. 2013)

(citations omitted; emphasis in original).

      Officer Hamilton testified that he stopped Appellant’s vehicle because

he observed Appellant enter the Norwin Towne Square by driving down the

exit ramp, which was marked by a “Do Not Enter” sign.       Because further

investigation would not have helped establish whether Appellant failed to

obey the “Do Not Enter” sign, Officer Hamilton was required to have

probable cause to initiate a stop due to his belief that Appellant violated

subsection 3111(a).    We, however, observe that we still may affirm the

judgment of sentence despite the trial court’s erroneous application of the

reasonable suspicion standard, as long as the record supports the result

reached by the court. Brown, 64 A.3d 1105 n.3.

      Appellant argues that Officer Hamilton lacked probable cause to stop

his vehicle. According to Appellant, because he was traveling eastbound on

Route 30 and the “Do Not Enter” sign was facing vehicles traveling

westbound on Route 30, he could not have violated subsection 3111(a).

Appellant insists that he legally turned into the Norwin Towne Square

Shopping Center and that Officer Hamilton illegally stopped him. He further

maintains that the illegality of the stop is not excused by any “good faith”

belief or mistake of Officer Hamilton, as this Commonwealth does not

recognize any such “good faith” exception in the context of a probable cause

analysis.



                                     -5-
J-A29034-14

      In reviewing the trial court’s determination, we observe the following

well-settled principles of law.

      The police have probable cause where the facts and
      circumstances within the officer’s knowledge are sufficient to
      warrant a person of reasonable caution in the belief that an
      offense has been or is being committed. We evaluate probable
      cause by considering all relevant facts under a totality of
      circumstances analysis.

Commonwealth         v.    Hernandez,    935 A.2d 1275,   1284   (Pa.   2007)

(quotation and citations omitted).

      In short, Officer Hamilton’s testimony reveals that he knew that the

ramp Appellant utilized to access the shopping center was an exit ramp for

the center.   He also was aware that the ramp was posted with a “Do Not

Enter” sign facing westbound traffic. When we consider the totality of the

circumstances, we conclude that Officer Hamilton’s knowledge was sufficient

to warrant a person of reasonable caution in the belief that Appellant

violated 75 Pa.C.S. § 3111(a) by disobeying the “Do Not Enter” sign.

      Appellant’s claim that he did not have to obey the “Do Not Enter” sign

because it was facing westbound may have provided him with a defense to

the charge that he violated 75 Pa.C.S. § 3111(a). However, such a claim

does not undermine the conclusion that Officer Hamilton had probable cause

to stop Appellant.        See Commonwealth v. Vincett, 806 A.2d 31 (Pa.

Super. 2002) (disagreeing with the suppression court’s conclusion that a

police officer lacked probable cause to stop Vincett for driving the wrong way

down a one-way street and holding that the court should have denied


                                        -6-
J-A29034-14

Vincett’s suppression motion because, although there may have been

inadequate posting of traffic signs to convict Vincett of driving the wrong

way on a one-way street, the officer knew the street was one-way and,

therefore, reasonably believed Vincett was violating the Motor Vehicle Code).

       We discern no error in the trial court’s decision to deny Appellant’s

motion to suppress.       Accordingly, we affirm Appellant’s judgment of

sentence.

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/9/2014




                                    -7-